

PROASSURANCE CORPORATION
 
AMENDED AND RESTATED 2014 EQUITY INCENTIVE PLAN
 
1.            Purpose.    The purpose of the ProAssurance Corporation Amended
and Restated 2014 Equity Incentive Plan is to further corporate profitability
and growth in share value of ProAssurance Corporation (the “Company”) by
offering proprietary interests in the Company to those key officers, employees,
consultants and directors who will be largely responsible for such growth, and
to enhance the Company’s ability to recruit and retain qualified executives and
key employees through long-term incentive compensation in the form of
proprietary interests in the Company.
 
2.            Definitions.
 
“Award” shall mean any grant or award under the Plan.
 
“Award Notice” shall mean a document or other record, in such form as the
Committee prescribes from time to time, setting forth the terms and conditions
of an Award. Award Notices may be in the form of individual award notices,
agreements or certificates or a program document describing the terms and
provisions of Awards or series of Awards under the Plan. An Award Notice and the
acceptance thereof by a Participant shall be in a written document unless the
Committee, in its discretion, provides for the use of electronic, internet or
other non-paper Award Notices, and the use of electronic, internet or other
non-paper means for the acceptance thereof and actions thereunder by a
Participant.
 
“Award Period” shall mean the period of one or more calendar years fixed by the
Committee with respect to Awards of Performance Shares with the same Date of
Grant (but no more than five years) commencing with each Date of Grant, except
that the Award Period for a recently hired employee may be for such lesser
period (but not less than one calendar year) as determined by the Committee.
Notwithstanding the foregoing, if the Date of Grant for an Award of Performance
Shares occurs within the first 90 days of the calendar year, the Award Period
shall commence on January 1 of such calendar year unless the Committee specifies
a different commencement date for the Award Period.
 
“Beneficial Ownership” is used as such term is used within the meaning of Rule
13d-3 promulgated under the Exchange Act.
 
“Board” shall mean the Board of Directors of the Company.
 
“Business Days” means any day other than Saturday, Sunday or any holiday
observed by banks or stock exchanges in the United States.
 
“Cause” shall mean: (i) the Participant has been convicted in a federal or state
court of a crime classified as a felony; (ii) action or inaction by the
Participant (A) that constitutes embezzlement, theft, misappropriation or
conversion of assets of the Company or a Subsidiary which, alone or together
with related actions or inactions, involve assets of more than a de minimis
amount, or that constitutes intentional fraud, gross malfeasance of duty, or
grossly inappropriate conduct, and (B) such action or inaction has adversely
affected or is likely to adversely affect the business of the Company and its
Subsidiaries, taken as a whole, or has resulted or is intended to result in
direct or indirect gain or personal enrichment of the Participant to the
detriment of the Company and its Subsidiaries; or (iii) the Participant has been
grossly inattentive to, or in a grossly negligent manner failed to competently
perform, Participant’s job duties and the failure was not cured within 45 days
after written notice from the Company.

 
 

--------------------------------------------------------------------------------

 

 
“Change in Control” shall mean the occurrence of any one of the following events
during the term of this Agreement: (i) a change in the ownership of the Company
as defined in the regulations under Code Section 409A; or (ii) a change in the
effective control of the Company as defined in the regulations under Code
Section 409A; or (iii) a change in the ownership of a substantial portion of the
assets of the Company as defined in the regulations under Code Section 409A.
 
 
“Code” shall mean the Internal Revenue Code of 1986, as amended, and the
regulations thereunder.
 
“Committee” shall mean the Compensation Committee of the Board (or such other
committee of the Board that the Board shall designate from time to time) or any
subcommittee thereof comprised of two or more directors each of whom shall be
determined by the Board to be independent in accordance with the requirements of
the New York Stock Exchange and shall be an “outside director” within the
meaning of Section 162(m) of the Code and a “non-employee director” within the
meaning of Rule 16b-3, as promulgated under Section 16 of the Exchange Act.
 
“Common Stock” shall mean the common stock, par value $0.01 per share, of the
Company.
 
“Company” shall mean ProAssurance Corporation, a Delaware corporation.
 
“Consultant” shall mean any natural person engaged by the Company to provide
services as a consultant or advisor, if such consultant or advisor provides bona
fide services to the Company that are not in connection with the offer or sale
of securities in a capital-raising transaction and do not directly or indirectly
promote or maintain a market for the Company’s securities.
 
“Covered Employee” means a Participant designated by the Committee to receive an
Award as qualified performance based compensation within the meaning of Code
Section 162(m) and the regulations promulgated thereunder. Any Participant who
is granted Qualified Performance Shares shall be deemed to be designated as a
Covered Employee.
 
“Date of Grant” shall mean with respect to an Award under the Plan (other than
Performance Shares) the date specified by the Board or if no date of grant is
specified, the date that the Board or the Committee takes action or is deemed to
take action to grant such Award.
 
“Director” shall mean a person who is elected and is currently serving as a
member of the Board of Directors of the Company or a Subsidiary.
 
“Disability” means that the Participant is: (i) unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months; or (ii) by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under the disability insurance, if any,
covering employees of the Companies; or (iii) determined to be totally disabled
by the Social Security Administration.
 
“Dividend Equivalent” means an amount equal to any dividends paid by the Company
with respect to a share of Common Stock during the Award Period or Interim
Period in the case of Performance Shares or during the Restricted Period in the
case of Restricted Stock and Restricted Units.
 
“Employee” shall mean any natural person (including any officer) employed by the
Company or a Subsidiary in a continuous and regular salaried employment
relationship, which shall include (unless the Committee otherwise determines)
periods of vacation, approved leaves of absence, and any salary continuation or
severance pay period.

 
 

--------------------------------------------------------------------------------

 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
 
“Executive Officer” shall mean the Corporation’s chief executive officer, chief
financial officer, all Section 16(b) officers, and all other senior officers
whose compensation is individually reviewed by the Corporation’s Compensation
Committee.
 
“Fair Market Value” on any date shall mean: (i) if the Shares are actively
traded on any national securities exchange or reported on the New York Stock
Exchange (NYSE) on a basis which reports closing prices, the closing sales price
of the Shares on the day the value is to be determined or, if such exchange was
not open for trading on such date, the next preceding day on which it was open;
(ii) if the Shares are not traded on any national securities exchange, the
average of the closing high bid and low asked prices of the Shares on the
over-the-counter market on the day such value is to be determined, or in the
absence of closing bids on such day, the closing bid on the next preceding day
on which there were bids; or (iii) if the Shares also are not traded on the
over-the-counter market, the Fair Market Value as determined in good faith by
the Committee based on such relevant facts as may be available to the Committee,
which may include opinions of independent experts, the price at which recent
sales have been made, the book value of the Shares, and the Company’s current
and future earnings.
 
“Freestanding SAR” means an SAR that is granted independently of any Options as
described in Section 8 herein.
 
“Good Reason” (or a similar term denoting constructive termination) has the
meaning, if any, assigned such term in the employment, severance or similar
agreement, if any, between a Participant and the Company or a Subsidiary;
provided, however, that if there is no such employment, severance or similar
agreement in which such term is defined, “Good Reason” shall have the meaning,
if any, given such term in the applicable Award Notice. If not defined in any
such document, the term “Good Reason” as used herein shall not apply to a
particular Award.
 
“Incentive Stock Option” shall mean an Option which is intended to meet the
requirements of Section 422 of the Code.
 
“Interim Period” shall mean a period of calendar months (which must be for at
least one year) fixed by the Committee with respect to Awards of Performance
Shares with the same Date of Grant, which period is less than the full Award
Period commencing on the Date of Grant.
 
“Nonqualified Stock Option” shall mean an Option which is not intended to be an
Incentive Stock Option.
 
“Normal Retirement” shall mean retirement at or after the Participant reaches
the later of either: (i) sixty (60) years of age or (ii) the earliest age at
which the Participant may retire and receive a retirement benefit without
penalty under any qualified retirement plan maintained by the Company or any of
its Subsidiaries in which such Participant participates.
 
“Option” shall mean the right to purchase the number of shares of Common Stock
specified by the Committee, at a price and for the term fixed by the Committee
granted in accordance with Section 7 hereof and subject to any other limitations
and restrictions imposed by the Plan or the Committee.
 
“Other Stock-Based Awards” shall mean an Award granted under Section 10 hereof.

 
 

--------------------------------------------------------------------------------

 
 
“Participant” shall mean an Employee, Consultant or Director who is selected by
the Committee to receive an Award under the Plan as herein provided.
 
“Performance Share” shall mean the equivalent of one share of Common Stock
granted under Section 6 which becomes vested and nonforfeitable upon the
attainment, in whole or in part, of performance objectives determined by the
Committee. References to Performance Shares shall include Qualified Performance
Shares where no distinction is required.
 
“Plan” shall mean the ProAssurance Corporation Amended and Restated 2014 Equity
Incentive Plan as set forth herein and as may be further amended from time to
time.
 
“Qualified Business Measures” means one or more of the performance criteria
listed in Section 6(b) hereof upon which performance goals for Qualified
Performance Shares may be established by the Committee.
 
“Qualified Performance Shares” means an Award of Performance Shares that is
intended to qualify under Section 162(m) and is made subject to performance
goals based upon Qualified Business Measures.
 
“Restricted Period” shall mean the period during which the transfer of
Restricted Stock or Restricted Units is limited in some way (based upon the
passage of time, the achievement of performance objectives, or the occurrence of
other events as determined by the Committee) and the Restricted Stock or
Restricted Units are subject to a substantial risk of forfeiture.
 
“Restricted Stock” shall mean any Award of Common Stock granted under Section 9
which becomes vested and nonforfeitable, in whole or in part, upon the
satisfaction of such conditions as shall be determined by the Committee.
 
“Restricted Unit” shall mean any Award of a contractual right granted under
Section 9 to receive Common Stock (or, at the discretion of the Committee, cash
based on the Fair Market Value of a Share of the Common Stock) which becomes
vested and nonforfeitable, in whole or in part, upon the satisfaction of such
conditions as shall be determined by the Committee.
 
“Section 16 Reporting Person” shall mean any person who is an officer or
director of the Company within the meaning of Section 16 of the Exchange Act and
the rules and regulations promulgated thereunder.
 
“Section 162(m)” shall mean Code Section 162(m).
 
“Section 409A” shall mean Code Section 409A.
 
“Securities Act” shall mean the Securities Act of 1933, as amended.
 
“Shares” shall mean shares of the Common Stock of the Company reserved under
Section 4 hereof for Awards under the Plan, or such other securities as may
become subject to Awards pursuant to an adjustment pursuant to Section 13 of the
Plan.
 
“Stock Appreciation Right” or “SAR” shall mean any Award of a contractual right
granted under Section 8 to receive cash, Common Stock or a combination thereof.
 
“Subsidiary” shall mean any corporation of which the Company possesses directly
or indirectly eighty percent (80%) or more of the total combined voting power of
all classes of stock of such corporation and any other business organization,
regardless of form, in which the Company possesses directly or indirectly eighty
percent (80%) or more of the total combined equity interests in such
organization.

 
 

--------------------------------------------------------------------------------

 

 
“Tandem SAR” means an SAR that is granted in connection with a related Option
pursuant to Section 8 herein, the exercise of which shall require forfeiture of
the right to purchase a Share under the related Option (and when a Share is
purchased under the related Option, the Tandem SAR shall be similarly
cancelled).
 
“Termination” shall mean the end of a Participant’s relationship with the
Company or a Subsidiary as an Employee, Consultant or Director if at such time
the Participant has no other relationship as an Employee, Consultant or Director
of the Company or a Subsidiary.
 
“2  1/2 Month Period” shall mean the period ending on the later of either the
15th day of the third month following the Participant’s first taxable year in
which the amount is no longer subject to a substantial risk of forfeiture or the
15th day of the third month following the end of the Company’s first taxable
year in which the amount is no longer subject to a substantial risk of
forfeiture; Performance Shares, if earned, shall be considered no longer subject
to a risk of forfeiture on the last day of the Award Period or Interim Period
for which they are earned.
 
3.        Administration of the Plan.
 
The Plan shall be administered by the Committee which, subject to the provisions
of the Plan, shall have the authority:
 
 
(a)
to select the Participants in the Plan;

 
 
(b)
to determine the Awards to be made to each Participant selected to participate
in the Plan;

 
 
(c)
to determine the conditions subject to which Awards will become payable under
the Plan;

 
 
(d)
to determine whether and to what extent and under what circumstances an Award
may be settled in, or the exercise price may be paid in cash, Common Stock,
other Awards, or other property;

 
 
(e)
to prescribe the form of each Award Notice, which need not be identical for each
Participant;

 
 
(f)
to make all decisions and determinations that may be required under the Plan or
as the Committee deems necessary or advisable to administer the Plan; and

 
 
(g)
to amend the Plan or any Award Notice as provided herein.

 
 
The Committee shall have full power to administer and interpret the Plan and to
adopt such rules, regulations, guidelines and procedures consistent with the
terms of the Plan as the Committee deems necessary or advisable in order to
carry out the provisions of the Plan. Except as otherwise provided in the Plan,
the Committee’s interpretation and construction of the Plan and its
determination of any conditions applicable to Awards or the granting of Awards
to specific Participants shall be conclusive and binding on all Participants.
 
The Committee may delegate to one or more of its members or to one or more
officers of the Company or a Subsidiary or to one or more agents or advisors
such administrative duties or powers as it may deem advisable, and the Committee
or any individuals to whom it has delegated duties or powers as aforesaid may
employ such legal counsel, consultants and agents (including counsel or agents
who are employees of the Company or a Subsidiary) to render advice with respect
to any responsibility the Committee or such individuals may have under the Plan,
and may rely upon any opinion received from any such counsel, consultant or
agent

 
 

--------------------------------------------------------------------------------

 

 
and any computation received from any such consultant or agent. All expenses
incurred in the administration of the Plan, including, without limitation, for
the engagement of any counsel, consultant or agent, shall be paid by the
Company. No member or former member of the Board or the Committee shall be
liable for any act, omission, interpretation, construction or determination made
in connection with the Plan other than as a result of such individual’s willful
misconduct.
 
Each Award shall be evidenced by an Award Notice. Each Award Notice shall
include such provisions, not inconsistent with the Plan, as may be specified by
the Committee.
 
4.         Maximum Amount of Shares Available for Awards.
 
(a)         Maximum Number of Shares.    The number of Shares that may be
distributed as Awards under the Plan shall be a total of  3,000,000 shares of
Common Stock subject to adjustment under Section 13 of the Plan. Notwithstanding
the foregoing, but subject to the provisions of Section 13, the maximum number
of Shares which may be subject to Awards granted to a Participant in any
calendar year shall be 200,000 shares of Common Stock.
 
(b)         Shares Available for Issuance.    Shares may be made available from
the authorized but unissued shares of Common Stock, from shares of Common Stock
held in the Company’s treasury and not reserved for another purpose, or from
shares of Common Stock purchased on the open market. If any Award is payable
solely in cash, no shares shall be deducted from the number of shares available
for issuance under Section 4(a) by reason of such Award except in the case of
the exercise of a Stock Appreciation Right. If any Award in respect of Shares is
canceled or forfeited for any reason without delivery of the Shares (with the
exception of the termination of a Tandem SAR upon exercise of the related Option
or the termination of the related Option upon exercise of the corresponding
Tandem SAR), the Shares subject to such Award shall thereafter again be
available for an Award pursuant to the Plan. Whenever Shares are received by the
Company in connection with the exercise of or payment for any Award granted
under the Plan, only the net number of shares actually issued shall be counted
against the limit in Section 4(a) hereof and the Shares not issued shall be
treated in the same manner as Shares subject to cancelled or forfeited Awards.
 
5.        Eligibility and Participation.
 
(a)        Eligibility.    Persons eligible to participate in this Plan include
all Employees, Consultants and Directors; provided that Directors and
Consultants shall not be eligible to receive Performance Shares under the Plan.
 
(b)        Participation.     Subject to the provisions of the Plan, the
Committee may, from time to time, select from all eligible Employees,
Consultants and Directors, Participants to whom Awards shall be granted and
shall determine the nature of such Awards. Selection of Participants may be made
individually or by group or class of similarly situated persons who are eligible
to participate in the Plan. The Committee shall select Participants, who in the
judgment of the Committee have an opportunity to influence the long-term
profitability of the Company.
 
6.        Performance Shares.
 
(a)        Performance Share Awards.    The Committee shall have the authority
to grant Awards of Performance Shares to Employees on such terms and conditions
as may be determined by the Committee. Performance Shares shall be deemed to be
received by an Employee as of the Date of Grant in the year the related
Performance Share Award is granted. At the time of grant of each Performance
Share Award, the Committee shall decide the Award Period and whether there will
be an Interim Period. Any Employee may be granted more than one Performance
Share Award under the Plan.

 
 

--------------------------------------------------------------------------------

 

 
A Participant shall not be entitled to receive any dividends with respect to
Performance Shares and shall not have any voting or other rights of a Company
stockholder with respect to Performance Shares; and no Participant shall have
any interest in or right to receive Shares prior to the time the Committee
determines the form of payment of Performance Shares in accordance with this
Section 6. The Committee may determine at the Date of Grant whether and to what
extent to credit to the account of a recipient of Performance Shares, an amount
equal to the Dividend Equivalent on a number of Shares corresponding to the
Performance Shares subject to an Award.
 
 
The Committee may establish performance goals for Performance Shares which may
be based on any criteria selected by the Committee. Such performance goals may
be described in terms of Company-wide objectives or in terms of objectives that
relate to the performance of the Participant, a Subsidiary or a division,
region, department or function within the Company or a Subsidiary and may relate
to relative performance as compared to an outside reference or peer group.
 
(b)         Qualified Performance Shares.    The Committee may designate an
Award of Performance Shares as Qualified Performance Shares based upon a
determination that the recipient is or may be a Covered Employee with respect to
such Award, and the Committee wishes such Award to qualify as performance based
compensation under Section 162(m). If an Award is so designated, the Committee
shall establish performance goals for such Performance Shares within the time
period prescribed by Section 162(m), based on one or more of the following
Qualified Business Measures, which performance goals may be expressed in terms
of Company-wide objectives or in terms of objectives that relate to the
performance of a Subsidiary or a division, region, department or function within
the Company or a Subsidiary:
 
 
 
· 
Combined ratio, operating ratio or any component thereof such as loss ratio,
underwriting expense ratio, investment income ratio or a combination of any
thereof;’

 
 
 
· 
Retention rate measured by premium or unit count for all insureds or any subset
of insureds;

 
 
 
· 
Total return (stock price appreciation divided by beginning share price, plus
dividends paid during the year);

 
 
 
· 
Growth in book value;

 
 
 
· 
Premium revenue, whether new or renewal, for all or a subset of the Company’s
book of business;

 
 
 
· 
Profit (net profit, gross profit, operating profit, economic profit, profit
margins or other corporate profit measures);

 
 
 
· 
Earnings (earnings per share or other corporate earnings measures);

 
 
 
· 
Net income (before or after taxes, operating income or other income measures);

 
 
 
· 
Cash (cash flow, cash generation or other cash measures);

 
 
 
· 
Economic value added;

 
 
 
· 
Return measures (including, but not limited to, return on assets, capital,
equity, investments or sales);

 
 
 
· 
Market share;

 
 
 
· 
Improvements in capital structure;

 
 
 
· 
Business expansion (acquisitions);

 
 
 
· 
Total Revenue;

 
 
 
· 
Investment Income; or

 
 
· 
Cost reduction measures.

 

 
 

--------------------------------------------------------------------------------

 

 
Performance goals with respect to the foregoing Qualified Business Measures may
be specified in absolute terms, in percentages, or in terms of growth from
period to period or growth rates over time, as well as measured relative to the
performance of a group of peer companies, or a published or special index, or a
stock market index, that the Committee deems appropriate. Performance goals need
not be based upon an increase or positive result under a business criterion and
could include, for example, the maintenance of the status quo or the limitation
of economic losses (measured, in each case, by reference to a specific business
criterion).
 
 
In determining whether a performance goal has been satisfied, the Committee
shall include a credit or allowance for dividends declared during an Award
Period. In addition, the Committee may provide in any Award of Performance
Shares that any evaluation of performance may include or exclude any of the
following described events that occur during an Award Period: (i) changes in
capital structure as described in Section 13 hereof; (ii) the effect of changes
in tax laws, accounting principles or other laws and provisions affecting
reported results; or (iii) acquisitions or divestitures. To the extent such
inclusions and exclusions affect Awards to Covered Employees, they shall be
prescribed in a form that meets the requirements of Section 162(m) for
deductibility.
 
Qualified Performance Shares shall be earned, vested and payable (as applicable)
only upon the achievement of performance goals established by the Committee
based upon one or more of the Qualified Business Measures, together with the
satisfaction of any other conditions, such as continued employment, as the
Committee may determine to be appropriate. Any payment of Qualified Performance
Shares shall be conditioned on the written certification of the Committee in
each case that the performance goals and any other material conditions were
satisfied. No Qualified Performance Shares held by a Covered Employee or by an
employee who in the reasonable judgment of the Committee may be a Covered
Employee on the date of payment, may be amended, nor may the Committee exercise
any discretionary authority it may otherwise have under the Plan with respect to
Qualified Performance Shares, in any manner to waive the achievement of the
applicable performance goal based on Qualified Business Measures or to increase
the amount payable pursuant thereto or the value thereof, or otherwise in a
manner that would cause the Qualified Performance Shares to cease to qualify as
performance based compensation under Section 162(m). The Committee shall retain
the discretion to adjust such Awards downward, either on a formula or
discretionary basis or any combination, as the Committee determines.
 
Section 4 sets forth the maximum number of Shares that may be granted in any
one-year period to a Participant in Qualified Performance Shares.
 
(c)         Payment of Performance Share Awards.    Each Participant who is
granted an Award of Performance Shares shall be entitled to payment of the Award
if and after the Committee has determined that the conditions for payment of the
Award set by the Committee have been satisfied during the Award Period. If the
Committee determines that there shall be an Interim Period for the Award to any
Participant, each such Participant granted a Performance Share Award with an
Interim Period shall be entitled to partial payment on account thereof as of the
close of the Interim Period, but only if and after the Committee has determined
that the conditions for partial payment of the Award set by the Committee have
been satisfied. Performance Shares paid to a Participant for an Interim Period
may be retained by the Participant and shall not be repaid to the Company,
notwithstanding that based on the conditions set for payment at the end of the
Award Period, such Participant would not have been entitled to payment of some
or any of the Award; provided that all Awards to Executives shall be subject to
the Executive Officer Recoupment Policy set forth in Section 14(h) hereof. Any
Performance Shares paid to a Participant for the Interim Period during an Award
Period shall be deducted from the Performance Shares to which such Participant
is entitled at the end of the Award Period.

 
 

--------------------------------------------------------------------------------

 

 
Except for payment of Awards of Performance Shares under subparagraphs (d) or
(e) of this Section 6 or in Section 11 hereof, payment of Awards of Performance
Shares shall be made to the Participant (or his or her personal representative),
as promptly as possible, by the Company after the determination by the Committee
that payment has been earned, but in no event later than the end of the 2 1/2
Month Period; provided that in the event of either voluntary Termination by a
Participant without Good Reason or involuntary Termination of a Participant for
Cause after the close of the Award Period, any portion of an Award of
Performance Shares that has not been paid on or before the date of Termination
shall be forfeited and cancelled automatically and all rights of the Participant
with respect to such cancelled Awards of Performance Shares shall terminate.
Unless otherwise directed by the Committee, all payments on Awards of
Performance Shares to Participants shall be made partly in Shares and partly in
cash, with the cash portion being approximately equal to the amount of federal,
state, and local taxes which the Participant’s employer is required to withhold
on account of such payment. To the extent provided by the Committee at the Date
of Grant, the Participant may be paid the sum of all Dividend Equivalents on a
number of shares of Common Stock equal to the number of Performance Shares to
which the Participant is entitled to be paid for an Award Period or Interim
Period. The payment for the Dividend Equivalent, if any, shall be added to any
cash payment to be made to a Participant with respect to the subject Performance
Shares. There shall be deducted from the cash payment for Performance Shares,
all taxes to be withheld with respect to the Performance Shares.
 
 
For payment of each Performance Share Award, the number of Shares to be
distributed to the Participant shall equal the Fair Market Value of the total
Performance Shares determined by the Committee to have been earned by the
Participant less the portion of the Award that was paid in cash, divided by the
Fair Market Value of a Performance Share. Unless otherwise provided in
subparagraphs (d) or (e) of this Section 6 or in Section 11 hereof, the Fair
Market Value shall be determined on the date specified by the Committee which
must be on or after the date of the Committee’s determination of the Award and
prior to the payment date for the Award.
 
(d)         Termination Upon Death or Disability.    Upon Termination by reason
of death or Disability of a Participant prior to the close of an Award Period,
outstanding Awards of Performance Shares shall be deemed to be earned at the
target level and payment of such Performance Shares shall be made on the first
regularly scheduled payroll payment date following the expiration of a thirty
(30) day period commencing on the date of death or the date of the determination
of Disability, whichever is applicable. For purposes of this Section 6(d), the
Fair Market Value of the Shares shall be determined as of the date of death or
the date of the determination of Disability.
 
(e)        Termination Upon Retirement or For Good Reason.    Upon Termination
of a Participant, prior to the close of an Award Period, by reason of his or
her: (i) Normal Retirement, or (ii) early retirement before the Normal
Retirement age with the consent of the Committee, or (iii) resignation for Good
Reason, then, payment of such Performance Shares shall be made on the first
regularly scheduled payroll payment date following the expiration of the thirty
(30) day period commencing on the date of Termination, and the number of
Performance Shares for each Award to be paid shall be computed by
(x) determining the number of Performance Shares that would have been paid if
the subject Award Period had ended on the December 31 immediately preceding the
date of Termination (based on the conditions set by the Committee for payment of

 
 

--------------------------------------------------------------------------------

 

 
Performance Share Awards for the subject Award Period); (y) multiplying the
number determined pursuant to clause (x) by a fraction, the numerator of which
is the number of whole months during the subject Award Period that the
Participant was an active Employee, and the denominator of which is the number
of whole months in the Award Period; provided that in the event such computation
results in a fractional share of a Performance Share, such fractional share
shall be eliminated and not paid. For purposes of this Section 6(e), the Fair
Market Value of the Shares shall be determined as of the date of Termination.
The term “whole month” shall refer to a calendar month in which the Participant
was an Employee for at least 12 Business Days. Notwithstanding the foregoing,
any Performance Shares awarded to a Participant in the same year that the
Participant’s Termination occurs for the reasons set forth in this Section 6(e)
shall be automatically cancelled and all rights of Participant with respect to
the cancelled Performance Shares shall forthwith terminate.
 
(f)        Other Termination.    In the event of Termination of a Participant
prior to the close of an Award Period for any reason other than those described
in subparagraph (d) or (e) of this Section 6, then, unless the Committee shall
otherwise determine at the Date of Grant or pursuant to Section 11 hereof, all
outstanding Awards of Performance Shares that have not been paid on or before
the date of Termination shall be automatically cancelled and all rights of the
Participant with respect to such cancelled Awards of Performance Shares shall
forthwith terminate.
 
(g)         Interpretation.    Any Plan provision to the contrary
notwithstanding, if any Award of Performance Shares is intended, at the time of
grant, to be Qualified Performance Shares, to the extent required to so qualify
any Award hereunder, the Committee shall not be entitled to exercise any
discretion otherwise authorized under the Plan with respect to such Award if the
ability to exercise such discretion (as opposed to the exercise of such
discretion) would cause such Award to fail to qualify as performance-based
compensation within the meaning of Section 162(m)(4)(C) of the Code.
 
7.        Stock Options.
 
(a)        Grant.    Subject to the provisions of the Plan, the Committee shall
have the authority to grant Awards of Options to Participants and to determine:
(i) the number of Shares to be covered by each Option, (ii) the exercise price
therefor and (iii) the conditions and limitations applicable to the exercise of
the Option. The Committee shall have the authority to grant Incentive Stock
Options and Nonqualified Stock Options; provided that Incentive Stock Options
may not be granted to any Participant who is not an Employee at the time of
grant. In the case of Incentive Stock Options, the terms and conditions of such
grants shall be subject to and comply with Section 422 of the Code.
 
(b)        Option Price.    The Committee shall establish the exercise price at
the time each Option is granted, which price shall not be less than 100% of the
Fair Market Value of a Share at the Date of Grant.
 
(c)        Exercise.    Each Option may be exercised at such times and subject
to such terms and conditions as the Committee may specify on Date of Grant;
provided, however, that if the Committee does not establish a different exercise
schedule at the Date of Grant of an Option, such Option shall become exercisable
in five (5) equal installments on each of the first five anniversaries of the
Date of Grant of the Option. The Committee may impose such conditions with
respect to the exercise of Options as it shall deem appropriate, including,
without limitation, any conditions relating to the application of federal or
state securities laws; provided that Options shall not be exercisable after the
expiration of ten years from the Date of Grant.
 
An Option shall be exercised by: (i) notice of exercise with respect to a
specified number of Shares to be delivered in such form and in such manner as
may be directed by the Committee, and (ii) payment to the Company of the
exercise price for such number of Shares as herein provided; provided that in
the absence of direction by the Committee, the notice of exercise shall be in
writing and delivered to the Secretary of the

 
 

--------------------------------------------------------------------------------

 

 
Company at the principal office of the Company. The date of exercise shall be as
determined by the Committee; provided that in the absence of a determination by
the Committee, the date of exercise shall be the date the notice of exercise is
received in the form required herein.
 
The exercise price is to be paid in full in cash upon the exercise of the Option
and the Company shall not be required to deliver the Shares purchased until such
payment has been made; provided, however, that in lieu of cash, all or any
portion of the exercise price may be paid by exchanging shares of Common Stock
owned by the Participant (which are not the subject of any pledge or security
interest), or by authorization to the Company to withhold Shares otherwise
issuable upon exercise of the Option, in each case, to be credited against the
exercise price at the Fair Market Value of such shares on the date of exercise.
No fractional shares may be so transferred in payment of the exercise price, and
the Company shall not be obligated to make any cash payments in consideration of
any excess of the aggregate Fair Market Value of Shares transferred over the
aggregate exercise price.
 
In addition to and at the time of payment of the exercise price, the Participant
shall pay to the Company in cash the full amount of any federal, state, and
local income, employment, or other withholding taxes applicable to the taxable
income of such Participant resulting from such exercise; provided, however, that
in the discretion of the Committee, all or any portion of such tax obligations,
together with additional taxes not exceeding the actual additional taxes to be
owed by the Participant as a result of such exercise, may, upon the irrevocable
election of the Participant, be paid by exchanging whole shares of Common Stock
duly endorsed for transfer and owned by the Participant, or by authorization to
the Company to withhold Shares otherwise issuable upon exercise of the Option,
in either case in that number of shares having a Fair Market Value on the date
of exercise equal to the amount of such taxes thereby being paid.
 
(d)        Termination on Death or Disability.    In the event of Termination of
a Participant by reason of his or her death or Disability, then, unless the
Committee shall otherwise determine at the Date of Grant, all Options held by
such Participant at the time of such Termination shall be fully exercisable, and
such Participant (or the Participant’s beneficiary or legal representative) may
exercise any of such Options for a period of 180 days after the date of
Termination (or such greater or lesser period as the Committee shall determine
at or after the Date of Grant), but in no event after the date the Option
otherwise expires.
 
(e)        Termination on Retirement or Good Reason.    In the event of
Termination of a Participant by reason of his or her: (i) Normal Retirement, or
(ii) early retirement before the Normal Retirement age with the consent of the
Committee, or (iii) resignation for Good Reason, then, unless the Committee
shall otherwise determine at the Date of Grant, all Options held by such
Participant at the time of such Termination shall be fully exercisable, and such
Participant may exercise any of such Options for a period of 180 days after the
date of Termination (or such greater or lesser period as the Committee shall
determine at the Date of Grant), but in no event after the date the Option
otherwise expires.
 
(f)        Other Termination.    In the event of Termination of a Participant
for any reason other than those described in subparagraphs (d) and (e) of this
Section 7, then, unless the Committee shall otherwise determine at the Date of
Grant or pursuant to Section 11 hereof, all vested and unvested Options then
held by such Participant, whether or not exercisable at the time of such
Termination, shall be automatically cancelled and all rights of the Participant
with respect to such cancelled Options shall forthwith terminate.
 
(g)         Nontransferability of Options.    No Option granted under the Plan
may be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, other than by will or by the laws of descent and distribution.
Further, all Options granted to a Participant under the Plan shall be
exercisable during his or her lifetime only by such Participant.

 
 

--------------------------------------------------------------------------------

 

 
8.         Stock Appreciation Rights.
 
(a)        Grant of Stock Appreciation Rights.    Subject to the provisions of
the Plan, the Committee may grant Awards of Stock Appreciation Rights to
Participants at such times and in such amounts and subject to such other terms
and conditions not inconsistent with the Plan as it shall determine. The
Committee may grant Awards of Freestanding SARS or Tandem SARS or any
combination thereof. Tandem SARS may be granted either at the same time the
Option is granted or at a later time. Freestanding SARS shall have a base price
that is not less than 100% of the Fair Market Value of a share of Common Stock
on Date of Grant. Tandem SARS shall have a base price equal to the option price
of the related Option.
 
 
(b)        Exercise of Stock Appreciation Rights.    A Stock Appreciation Right
shall entitle the Participant to receive from the Company an amount equal to the
excess of the Fair Market Value of a Share on the date of exercise of the Stock
Appreciation Right over the base price thereof. Each Stock Appreciation Right
may be exercised at such times and subject to such terms and conditions as the
Committee may prescribe on the Date of Grant; provided, however, that Tandem
SARS shall be exercisable only at the same time or times as the related Option
is exercisable upon surrender of the right to exercise the equivalent number of
Shares subject to the related Option; and provided further that unless the
Committee shall establish a different exercise schedule at the Date of Grant,
Freestanding SARS shall become exercisable in five (5) equal installments on
each of the first five (5) anniversaries of the Date of Grant. Stock
Appreciation Rights shall not be exercisable after the expiration of ten years
from the date of grant.
 
A Stock Appreciation Right shall be exercised by (i) notice of exercise with
respect to the specified number of Stock Appreciation Rights to be delivered in
such form and in such manner as may be directed by the Committee at the Date of
Grant; provided that in the absence of direction by the Committee, the notice of
exercise shall be in writing and delivered to the Secretary of the Company at
its principal office. The date of exercise shall be at such time as may be
determined by the Committee; provided that in the absence of a determination by
the Committee, the date of exercise shall be the date the notice is received by
the Company in the form required herein. The Committee shall determine at the
Date of Grant whether a Stock Appreciation Right shall be settled in cash,
Shares, or a combination of cash and Shares. At the time of exercise of a Stock
Appreciation Right, the Participant shall pay to the Company in cash the full
amount of any federal, state and local income, employment or other withholding
taxes applicable to the taxable income of the Participant resulting from such
exercise; provided that in the discretion of the Committee, the amount of taxes
to be paid by the Participant may be withheld from the cash payment due to
Participant on exercise or at the irrevocable election of Participant, the taxes
to be paid by Participant may be paid by authorization to the Company to
withhold Shares otherwise issuable upon the exercise of the Stock Appreciation
Right having a Fair Market Value on the date of exercise equal to the amount of
the taxes thereby being paid.
 
(c)         Termination on Death or Disability.    In the event of Termination
of a Participant by reason of his or her death or Disability, then, unless the
Committee shall otherwise determine at the Date of Grant, all SARs held by such
Participant at the time of such Termination shall be fully exercisable, and such
Participant (or the Participant’s beneficiary or legal representative) may
exercise any of such SARs for a period of 180 days after the date of Termination
(or such greater or lesser period as the Committee shall determine at the Date
of Grant), but in no event after the date the SAR otherwise expires.
 
(d)        Termination on Retirement or Good Reason.    In the event of
Termination of a Participant by reason of his or her (i) Normal Retirement, or
(ii) early retirement before the Normal Retirement age with the consent of the
Committee, or (iii) resignation for Good Reason, then, unless the Committee
shall otherwise determine at the Date of Grant, all SARs held by such
Participant at the time of such Termination shall be fully exercisable, and such
Participant may exercise any such SARs for a period of 180 days after the

 
 

--------------------------------------------------------------------------------

 

 
date of Termination (or such greater or lesser period as the Committee shall
determine at the Date of Grant), but in no event after the date the SAR
otherwise expires.
 
(e)        Other Termination.    In the event of Termination of a Participant
for any reason other than those described in subparagraphs (c) and (d) of this
Section 8, then, unless the Committee shall otherwise determine at the Date of
Grant or pursuant to Section 11 hereof, all vested and unvested SARs then held
by such Participant, whether or not exercisable at the time of such Termination,
shall be automatically cancelled and all rights of the Participant with respect
to such cancelled SARs shall forthwith terminate.
 
(f)        Nontransferability of Stock Appreciation Rights.    No Stock
Appreciation Right granted under the Plan may be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution. Further, all Stock Appreciation Rights granted
to a Participant under the Plan shall be exercisable during his or her lifetime
only by such Participant.
 
9.        Restricted Stock and Restricted Units.
 
(a)        Grant of Restricted Stock or Restricted Units.    Subject to the
provisions of the Plan, the Committee may grant Awards of Restricted Stock or
Restricted Units to Participants at such times and in such amounts, and subject
to such other terms and conditions not inconsistent with the Plan, as it shall
determine. Each grant of Restricted Stock or Restricted Units shall be evidenced
by an Award Notice setting forth the terms, conditions and restrictions
applicable to the Award. Unless the Committee provides otherwise at the Date of
Grant, any shares of Restricted Stock so granted shall be held in the custody of
the Company, as provided in Section 9(f) in certificated or book entry form
until the Restricted Period lapses, and, as a condition to the grant of any
Award of shares of Restricted Stock, the Participant shall have delivered to the
Secretary of the Company a certificate or stock power, endorsed in blank,
relating to the Shares covered by such Award.
 
(b)        Termination upon Death or Disability.    Upon Termination by reason
of death or Disability of a Participant prior to the close of a Restricted
Period, any restrictions and conditions on outstanding Awards of Restricted
Stock and Restricted Units shall lapse and be deemed to be satisfied and payment
of such Restricted Stock and Restricted Units shall be made as promptly as
practicable after the date of death or the date of the determination of
Disability, whichever is applicable, but in no event shall payment of the
Restricted Stock or Restricted Units be later than the end of the 2  1/2 Month
Period. For purposes of this Section 9(b), the Fair Market Value of Shares shall
be determined as of the date of death or date of determination of Disability.
 
(c)        Termination for Good Reason.    Upon Termination prior to the close
of a Restricted Period by reason of resignation for Good Reason, any
restrictions and conditions on outstanding Awards of Restricted Stock and
Restricted Units shall lapse and be deemed to be satisfied with respect to a
portion of the Restricted Stock or Restricted Units included in such Award with
such portion to be computed by multiplying the number of shares of Restricted
Stock or the number of Restricted Units by a fraction in which the numerator is
the number of whole months during the subject Restricted Period that the
Participant was an Employee and the denominator is the number of whole months in
the subject Restricted Period; provided that in the event such computation
results in a fractional share of Restricted Stock or a Restricted Unit, such
fractional share shall be eliminated and not paid. Payment of such Restricted
Stock or Restricted Units shall be made as promptly as practicable after the
date of Termination, but in no event shall payment of the Restricted Stock or
Restricted Units be later than the end of the 2  1/2 Month Period. For purposes
of this Section 9(c), the Fair Market Value of the Shares subject to the Award
shall be determined as of the date of Termination and the term “whole month”
shall refer to calendar months in which the Participant was an Employee for at
least 12 Business Days. Notwithstanding the foregoing, any Restricted Stock or
Restricted Unit awarded in the same year as the date of Termination shall be
automatically cancelled and all rights of a Participant with respect to such
cancelled Restricted Stock or Restricted Units shall forthwith terminate.

 
 

--------------------------------------------------------------------------------

 

 
(d)        Other Termination.    In the event of Termination of a Participant
for any reason other than those described in subparagraphs (b) or (c) of this
Section 9, then, unless the Committee otherwise determines at the Date of Grant
or pursuant to Section 11 hereof, all of such Participant’s Restricted Stock and
Restricted Units that are subject to restrictions and/or conditions on date of
Termination shall automatically be cancelled and all rights of the Participant
with respect to the cancelled Restricted Stock and/or Restricted Units shall
forthwith terminate.
 
(e)        Payment of Restricted Stock and Restricted Units.    Payment of
Restricted Stock shall be made by the Company in Shares. Payment of Restricted
Units may be made in Shares, cash or in any combination as determined by the
Committee.
 
Unless otherwise provided in subparagraph (b) or (c) of this Section 9 or in
Section 11 hereof, payment of Restricted Stock and Restricted Units shall be
made to the Participant (or his or her personal representative), as promptly as
practicable, after the Committee determines that that any restrictions and
conditions on outstanding Awards of Restricted Stock and Restricted Units have
lapsed and that payment is due to the Participant, but in no event shall payment
of the Restricted Stock or Restricted Units be later than the end of the 2  1/2
Month Period; provided that in the event of either voluntary Termination by a
Participant without Good Reason or involuntary Termination of a Participant for
Cause after the close of the Restricted Period, any portion of an Award of
Restricted Stock or Restricted Units that has not been paid on or before the
date of Termination shall be forfeited and cancelled automatically and all
rights of the Participant with respect to such cancelled Awards of Restricted
Stock or restricted Units shall terminate. Unless otherwise provided in
subparagraph (b) or (c) of this Section 9 or in Section 11 hereof, the Fair
Market Value of Restricted Stock and Restricted Units shall be determined on the
date specified by the Committee which must be on or after the date of the
Committee’s determination of the Award and prior to the payment date for the
Award. For payment of each Award of Restricted Units, the number of Shares to be
distributed to the Participant, if any, shall be determined by dividing (i) the
amount by which the Fair Market Value of the total Restricted Units earned by
the Participant exceeds the portion of the Award to be paid in cash by (ii) the
Fair Market Value of a Restricted Unit.
 
At the time of payment of an Award of Restricted Stock, the Participant shall
either pay to the Company in cash the full amount of any federal, state and
local income, employment or other withholding taxes applicable to the payment of
the Award of Restricted Stock or authorize the Company to withhold a number of
Shares subject to the Award of Restricted Stock having a Fair Market Value on
the valuation date that is equal to the amount of taxes to be withheld and paid
by the Company with respect to such Award. At the time of payment of Restricted
Units, the Company shall deduct from the payment for Restricted Units the amount
to be withheld for the payment of federal, state and local income, employment or
other withholding taxes applicable to the payment of the Restricted Units.
 
(f)        Restricted Period; Restrictions on Transferability during Restricted
Period.     Restricted Stock or Restricted Units may not be sold, assigned,
pledged or otherwise encumbered, except as herein provided, during the
Restricted Period. Any certificates issued during the Restricted Period in
respect of Restricted Stock shall be registered in the name of the Participant
and deposited by such Participant with the Company, and Shares issued in book
entry form during the Restricted Period in respect to Restricted Stock shall be
held for the account of the Participant in an account controlled by the Company.
Upon the expiration or termination of the Restricted Period and the satisfaction
(as determined by the Committee) of any other conditions established by the
Committee, the restrictions applicable to the Restricted Stock or Restricted
Units shall lapse. The Shares issued in respect to Restricted Stock or
Restricted Units as to which the restrictions have lapsed shall be delivered to
the Participant or the Participant’s beneficiary or estate, as the case may be,
in certificated or book entry form, free of all such restrictions, except any
that may be imposed under Section 14(e) hereof or by law.

 
 

--------------------------------------------------------------------------------

 

 
(g)         Rights as a Stockholder; Dividend Equivalents.    A Participant will
be the beneficial owner of Restricted Stock awarded under the Plan. The
Participant will have the right to direct the Company as to the voting of
Restricted Stock held for the Participant, and the Participant will be entitled
to all communications addressed by the Company to its stockholders. Participants
will be entitled to receive dividends and other distributions paid with respect
to Restricted Stock during the Restricted Period. Dividends paid on Restricted
Stock shall be accrued for the account of the Participant subject to forfeiture
and restrictions on transferability as apply to the Restricted Stock on which
the dividends are paid. Dividends on Restricted Stock that are not forfeited
shall be payable in cash at the time of payment of the Restricted Stock pursuant
to Section 9(e) hereof, except that dividends paid in Shares or other property
(other than cash) shall be paid in kind at the time of payment of the Restricted
Stock.
 
A Participant shall have no voting or other rights of a Company stockholder with
respect to Restricted Units, nor shall a Participant be entitled to receive any
dividends or other distribution with respect to Restricted Units; and no
Participant shall have any interest or right to receive Shares prior to the time
the Committee determines the form of payment of Restricted Units in accordance
with this Section 9. The Committee may determine at the Date of Grant whether
and to what extent to credit to the account of a recipient of Restricted Units,
with an amount equal to the Dividend Equivalent on a number of Shares
corresponding to the Restricted Units subject to an Award. Dividend Equivalents
on Restricted Units shall be subject to forfeiture and restrictions on
transferability as apply to the Restricted Units with respect to which Dividend
Equivalents are credited. Dividend Equivalents on Restricted Units that are not
forfeited shall be payable in cash at the time of delivery of the payment for
the Restricted Units in accordance with Section 9(e) hereof.
 
10.        Other Stock-Based Awards.    The Committee is authorized to grant to
Participants Other Stock-Based Awards that are denominated or payable in, valued
in whole or in part by reference to, or otherwise based on or related to Shares
(including, without limitation, securities convertible into Shares), as are
deemed by the Committee to be consistent with the purposes of the Plan. Subject
to the terms of the Plan, the Committee shall determine the terms and conditions
of such Other Stock-Based Awards. Shares or other securities delivered pursuant
to a purchase right granted under this Section 10 shall be purchased for such
consideration, which may be paid by such method or methods and in such form or
forms, including, without limitation, cash, Shares, other securities, other
Awards, other property, or any combination of the foregoing, as the Committee
shall determine and shall provide in the Award Notice.
 
11.        Change in Control.    The provisions of this Section 11 shall apply
in the case of a Change in Control, unless otherwise provided in the Award
Notice or separate agreement with a Participant governing an Award.
 
(a)        Acceleration of Awards.    Upon the occurrence of a Change in
Control, (i) outstanding Options and Stock Appreciation Rights shall become
fully exercisable, and (ii) time-based vesting restrictions on outstanding
Awards shall lapse, and (iii) outstanding Performance Shares shall be deemed to
be earned at the target level and, subject to Section 14(c) hereof. Awards of
Performance Shares, Restricted Stock and Restricted Units shall be paid to
Participants within thirty (30) days following the Change in Control (or, if
later, the first date that such payment may be made without causing a violation
of Section 409A of the Code). Any Awards of Options and Stock Appreciation
Rights shall thereafter continue or lapse in accordance with the other
provisions of the Plan and the Award Notice. Notwithstanding the foregoing, the
Committee, in its discretion, may provide that upon acceleration of an Award
under this Section 11: (A) that the Award will expire after a designated period
of time after such acceleration to the extent not then exercised, (B) that the
Award will be settled in cash rather than Shares, (C) that the Award will be
assumed by the

 
 

--------------------------------------------------------------------------------

 

 
surviving entity or otherwise be equitably converted or substituted in
connection with such transaction as provided in Section 11(b) below, (D) that
the Award may be settled by payment in cash or cash equivalents equal to the
excess of the Fair Market Value of the underlying Shares, as of a specified date
associated with the transaction, over the exercise price of the Award, or
(E) any combination of the foregoing. The Committee’s determination need not be
uniform and may be different for different Participants whether or not such
Participants are similarly situated. To the extent that this provision causes
Incentive Stock Options to exceed the dollar limitation set forth in Code
Section 422(d), the excess Options shall be deemed to be Nonstatutory Stock
Options.
 
(b)        Awards Assumed or Substituted in a Change of Control.    Upon the
occurrence of a Change in Control, any Awards (other than Performance Shares)
may be assumed by the surviving entity or otherwise equitably converted or
substituted in connection with the Change in Control in a manner approved by the
Committee or the Board. With respect to Awards assumed by the surviving entity
or otherwise equitably converted or substituted in connection with a Change in
Control, (i) all of that Participant’s outstanding Options and Stock
Appreciation Rights shall become fully exercisable, and (ii) all time-based
vesting restrictions on his or her outstanding Awards shall lapse. Awards so
assumed, converted or substituted shall be payable to the Participants in
accordance with the provisions of Section 11(a) above. To the extent that such
acceleration causes Incentive Stock Options to exceed the dollar limitation set
forth in Code Section 422(d), the excess Options shall be deemed to be
Nonstatutory Stock Options.
 
              12.        Term of the Plan.
 
 
(a)        Effective Date.    The Plan shall be effective as of May 22, 2013
(“Effective Date”).
 
(b)        Termination of the Plan.    The Plan shall terminate on the tenth
anniversary of the Effective Date unless sooner terminated as provided herein.
The termination of the Plan on such date shall not effect the validity of any
Award outstanding on date of termination of the Plan, and any such outstanding
Award shall continue to be governed by the applicable terms and conditions of
the Plan. Notwithstanding the foregoing, no Incentive Stock Options may be
granted more than ten (10) years after the Effective Date.
 
13.        Changes in Capital Structure.
 
(a)        Mandatory Adjustments.    In the event of a corporate transaction
between the Company and its stockholders that causes the per-share value of the
Shares to change (including, without limitation, any stock dividend, stock
split, spin-off, rights offering, or large special cash dividend), the
authorization limits under Section 4 shall be adjusted proportionately, and the
Committee shall make such adjustments to the Plan and Awards as it deems
necessary, in its sole discretion, to prevent dilution or enlargement of rights
immediately resulting from such transaction. Action by the Committee may
include: (i) adjustment of the number and kind of shares that may be delivered
under the Plan; (ii) adjustment of the number and kind of shares subject to
outstanding Awards; (iii) adjustment of the exercise of base price of
outstanding Awards or the measure to be used to determine the amount of the
benefit payable on an Award; and (iv) any other adjustments that the Committee
determines to be equitable. Without limiting the foregoing, in the event of a
subdivision of the outstanding shares of Common Stock (stock-split), a
declaration of a dividend payable in shares of Common Stock, or a combination or
consolidation of the outstanding shares of Common Stock into a lesser number of
shares, the authorization limits under Section 4 shall automatically be adjusted
proportionately, and the Shares then subject to each Award shall automatically,
without the necessity for any additional action by the Committee, be adjusted
proportionately without any change in the aggregate purchase price therefore.

 
 

--------------------------------------------------------------------------------

 

 
 (b)        Discretionary Adjustments.    Upon the occurrence or in anticipation
of any corporate event or transaction involving the Company (including, without
limitation, any merger, reorganization, recapitalization, combination or
exchange of shares, or any transaction described in Section 13(a) above), the
Committee may, in its sole discretion, provide: (i) that Awards will be settled
in cash rather than Shares, (ii) that Awards will become immediately vested and
exercisable and will expire after a designated period of time to the extent not
then exercised, (iii) that Awards will be assumed by another party to a
transaction or otherwise be equitably converted or substituted in connection
with such transaction in accordance with Section 11(b), (iv) that outstanding
Awards may be settled by payment in cash or cash equivalents equal to the excess
of the Fair Market Value of the underlying Shares, as of a specified date
associated with the transaction, over the exercise price of the Award, (v) that
performance targets and performance periods for Performance Shares will be
modified, consistent with Section 162(m) where applicable, or (vi) any
combination of the foregoing. The Committee’s determination need not be uniform
and may be different for different Participants whether or not such Participants
are similarly situated.
 
 
(c)        General.    Any discretionary adjustments made pursuant to this
Section 13 shall be subject to the provisions of Section 14(o) hereof. To the
extent that any adjustments made pursuant to this Section 13 cause Incentive
Stock Options to cease to qualify as Incentive Stock Options, such Options shall
be deemed to be Nonstatutory Stock Options.
 
(d)         Restrictions on Adjustments.    In no event shall the adjustments
described above, whether mandatory or discretionary, be made so as to change the
time or form of payment under an Award that provides for deferred compensation
within the meaning of Section 409A and the regulations promulgated thereunder.
 
 14.         General Provisions.
 
(a)        Withholding.    The Company shall have the right to deduct from all
amounts paid to a Participant in cash (whether under the Plan or otherwise) any
taxes required by law to be withheld in respect of Awards under the Plan. In the
case of any Award satisfied in the form of Shares, no Shares shall be issued
unless and until arrangements shall have been made to satisfy any withholding
tax obligations applicable with respect to such Award in accordance with the
Plan and otherwise satisfactory to the Committee. Without limiting the
generality of the foregoing and subject to such terms and conditions as the
Committee may impose, the Company shall have the right to retain, or the
Committee may, subject to such terms and conditions as it may establish from
time to time, permit Participants to elect to tender, shares of Common Stock
(including Shares issuable pursuant to an Award) to satisfy, in whole or in
part, the amount required to be withheld.
 
(b)        Award Notices.    Each Award hereunder shall be evidenced in an Award
Notice. The Award Notice shall be delivered to the Participant and specify the
terms and conditions thereof and any rules applicable thereto. The terms of the
Plan shall be incorporated into each Award Notice and the terms of the Plan
shall govern any conflicts between the provisions of the Award Notice and the
provisions of the Plan.

 
 

--------------------------------------------------------------------------------

 

 
 (c)        Compliance with Section 409A.    It is intended that this Plan, as
written and in operation, will be exempt from Section 409A. For purposes of
determining whether Awards may be payable to a Participant in compliance with
Code Section 409A, the Participant’s Termination will be considered as having
occurred for purposes of the Plan if the parties reasonably anticipate either:
(i) that Participant will no longer perform any services for the Company or a
Subsidiary or (ii) that the level of bona fide services performed for the
Company or a Subsidiary (whether as an Employee, Consultant or Director ) will
permanently decrease to no more than 20% of the average level of bona fide
services performed by Participant over the immediately preceding 36-month period
(or the full period of services if Participant has been providing services to
the Company and its Subsidiaries for less than 36 months). Notwithstanding the
foregoing, if payment of any Award is deemed to be “nonqualified deferred
compensation” under Section 409A, and if the Participant is a “specified
employee” within the meaning of Section 409A(a)(2)(b)(i), the payment schedule
for Awards shall be modified or adjusted to provide that no payments shall be
made until the expiration of six (6) months following the date of Termination or
Change in Control. In the event that payments are so delayed, a lump sum payment
of the accumulated unpaid amounts attributable to the six (6) month period shall
be made to Participant on the first day of the seventh month following the date
of Termination or Change in Control. This six month delay shall not apply to any
Awards which are not subject to the requirements of Section 409A of the Code by
reason of their being separation pay upon an involuntary separation from service
and their meeting the requirements and limitations of the regulations under the
above referenced Code section. In no event shall the aggregate amount of Awards
be reduced as a result of such modification or adjustment.
 
Notwithstanding the foregoing, the Committee shall not be granted and shall not
exercise any discretion otherwise provided under the Plan to change the time of
payments to Participants with respect to Awards that provide for deferred
compensation within the meaning of Section 409A and the regulations promulgated
thereunder. The terms of the Plan and any related Agreements with respect to
Awards that provide for deferred compensation within the meaning of Section 409A
and the regulations promulgated thereunder shall be interpreted by the Committee
as necessary to comply with Section 409A.
 
                (d)        Investment Representation.    All Shares paid
pursuant to the Plan are to be taken subject to an investment representation by
the Participant or other recipient that any such Shares are acquired for
investment and not with a view to distribution and that such shares shall not be
transferred or sold until registered in compliance with the Securities Act of
1933 or unless an exemption therefrom is available in the opinion of legal
counsel satisfactory to the Company.
 
 
(e)        Restrictions on Share Transferability.     The Committee may impose
such restrictions on any Shares acquired pursuant to an Award as it may deem
advisable, including without limitation, restrictions under applicable federal
securities laws, under the requirements of any stock exchange or market upon
which the Shares are then listed and/or traded, and under any blue sky or state
securities laws applicable to the Shares.

 
 

--------------------------------------------------------------------------------

 

 
 
 
 
 
(f)        Designation of Beneficiary.    Each Participant may designate a
beneficiary or beneficiaries (which beneficiary may be an entity other than a
natural person) to receive any payments which may be made or to exercise any
Options or Stock Appreciation Rights following the Participant’s death. Such
designation may be changed or canceled at any time without the consent of any
such beneficiary. Any such designation, change or cancellation must be made in a
form approved by the Committee and shall not be effective until received by the
Company. If no beneficiary has been named, or the designated beneficiary or
beneficiaries shall have predeceased the Participant, the beneficiary shall be
the Participant’s spouse or, if no spouse survives the Participant, the
Participant’s estate. If a Participant designates more than one beneficiary, the
rights of such beneficiaries shall be payable in equal shares, unless the
Participant has designated otherwise.
 
(g)        Executive Officer Holding Period.    All Executive Officers must
agree in writing to hold any Shares issued in respect of an Award for a minimum
term of one year from the date of payment of the Award or exercise of the Option
or Stock Appreciation Right., whichever is applicable.
 
(h)        Executive Officer Recoupment Policy.    In the event that any Award
is made to an Executive Officer that is based on financial results that
subsequently require a restatement to the Corporation’s financial statements,
the payment of any erroneously-awarded Award and any profit resulting from the
sale of such Award shall be recouped by the Corporation pursuant to the Policy
Regarding the Recoupment of Certain Performance-Based Compensation Payments.
 
(i)         Employment Rights.    An Award made under the Plan shall not confer
any right on the Participant to continue in the employ of the Company or any
subsidiary or limit in any way the right of the Participant’s employer to
terminate his or her employment at any time.
 
(j)        Expenses.    The expenses of administering the Plan shall be borne by
the Company.
 
(k)        No Rights to Awards, No Shareholder Rights.    No Employee,
Consultant or Director shall have any claim to be granted any Award under the
Plan, and there is no obligation of uniformity of treatment of Employees,
Consultants and Directors. Subject to the provisions of the Plan and the
applicable Award, no person shall have any rights as a stockholder with respect
to any Shares to be issued under the Plan prior to the issuance thereof.
 
(l)        Construction of the Plan.    The validity, construction,
interpretation, administration and effect of the Plan and of its rules and
regulations, and rights relating to the Plan, shall be determined solely in
accordance with the laws of the State of Delaware.
 
(m)        Legend.     To the extent any stock certificate is issued to a
Participant in respect of shares of Restricted Stock awarded under the Plan
prior to the expiration of the applicable Restricted Period, such certificate
shall be registered in the name of the Participant and shall bear the following
(or similar) legend:
 
“The shares of stock represented by this certificate are subject to the terms
and conditions contained in the ProAssurance Corporation Amended and Restated
2014 Equity Incentive Plan and the Award Agreement, dated as of             
        , between the Company and the Participant, and may not be sold, pledged,
transferred, assigned, hypothecated or otherwise encumbered in any manner
(except as provided in the Plan or in such Award Agreement) until
                    .”
 
Upon the lapse of the Restricted Period with respect to any such shares of
Restricted Stock, the Company shall issue or have issued new share certificates
without the legend described herein in exchange for those previously issued.
 

 
 

--------------------------------------------------------------------------------

 

 
(n)         Amendment of Plan.    The Board may amend, suspend or terminate the
Plan or any portion thereof at any time, provided that no amendment shall be
made without stockholder approval if such amendment would constitute a material
change or revision that requires stockholder approval to comply with any of the
following:
 
 
(i)
the corporate governance rules for listed companies on the New York Stock
Exchange, including without limitation, Section 303A.08 of the Listed Company
Manual;

 
 
(ii)
the exception for performance based compensation under Section 162(m) and the
regulations promulgated thereunder; or

 
 
(iii)
the exemption from Section 16 of Exchange Act provided by SEC Rule 16b-3.

 
Without the written consent of an affected Participant, no termination,
suspension or modification of the Plan shall adversely affect any right of such
Participant under the terms of an Award granted before the date of such
termination, suspension or modification.
 
(o)        Amendment of Awards.    The Committee shall have the authority to
amend any Award to include any provision which, at the time of such amendment,
is authorized under the terms of the Plan; provided, however, that: (i) no
outstanding Award may be revoked or altered in a manner unfavorable to the
Participant without the written consent of the Participant, (ii) no Performance
Share shall be altered in a manner to increase the amount of compensation that
would otherwise be due upon the attainment of the performance criteria; (iii) no
outstanding Option may be altered in a manner that reduces the exercise price
(except as provided in Section 13 hereof), and (iv) no outstanding Stock
Appreciation Right may be altered in a manner that reduces the base price
(except as provided in Section 13 hereof).
 
(p)        Application of Proceeds.    The proceeds received by the Company from
the sale of Shares under the Plan will be used for general corporate purposes.
 
(q)        Compliance with Legal and Exchange Requirements.    The Plan, the
grant and exercise of Awards hereunder, and the other obligations of the Company
under the Plan, shall be subject to all applicable federal and state laws,
rules, and regulations, and to such approvals by any regulatory or governmental
agency as may be required. The Company, in its discretion, may: (i) postpone the
exercise of Awards, the issuance or delivery of Shares under any Award or any
other action under the Plan to permit the Company, with reasonable diligence, to
complete such stock exchange listing or registration or qualification of such
Common Stock or other required action under any federal or state law, rule, or
regulation, (ii) require any Participant to make such representations and
furnish such information as it may consider appropriate in connection with the
issuance or delivery of Shares in compliance with applicable laws, rules, and
regulations,

 
 

--------------------------------------------------------------------------------

 

 
and (iii) pay the Participant, in lieu of Shares, cash in an amount based upon
the Fair Market Value of a Share as of the date Shares would otherwise be
issuable with respect to an Award. The Company shall not be obligated to
recognize the exercise of any Award or to otherwise sell or issue Common Stock
in violation of any such laws, rules, and regulations. Any postponement of the
exercise or settlement of any Award under this Section 14(q) shall not extend
the term of such Award, and the Company, its officers and employees, the Board
and the Committee shall have no obligation or liability to a Participant with
respect to any Award (or Shares issuable thereunder) because of any actions
taken pursuant to the provisions of this Section 14(q).
 
(r)         Gender and Number.    Except when otherwise indicated by the
context, words in the masculine gender used in the Plan shall include the
feminine gender, the singular shall include the plural, and the plural shall
include the singular.
 
Adopted by the Board of Directors of the Company on March 5, 2013 and approved
by the stockholders of the Company as so adopted on [                    ].